DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the references of the Prior Art of record fail to teach or suggest the combination of the limitations as set forth in claim 1, and specifically comprising the limitation wherein a body comprising a surface , wherein the surface comprises a first optically reflective relief structure and a second optically reflective relief structure, each of the first and second optically reflective relief structures comprising a first portion and an adjacent second portion extending from said surface , the first portion having a different optical reflectivity to the second portion wherein the first and second optically reflective relief structures are separated by an optically transparent medium contacting the first and second optically reflective relief structures , wherein the first portion of the first optically reflective relief structure faces the second portion of the second optically reflective relief structure, wherein the surface further comprises an optically reflective intermediate surface portion in between the first and second optically reflective relief structures , and wherein the intermediate surface portion comprises a first region and an adjacent second region , the first region of the intermediate surface portion being proximal to and having the same optical reflectivity as the first portion of the first optically reflective relief structure , and the second region of the intermediate surface portion being proximal to and having the same optical reflectivity as the second portion of the second optically reflective relief structure.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Other Prior Art Cited

	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	The prior art to Lister and Hikmet teach reflective relief patterns but fail to teach the specific reflective relief pattern of claim 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE M HINES whose telephone number is (571)272-2285.  The examiner can normally be reached on M-F: 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Anne M Hines/
Primary Examiner
Art Unit 2879